United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 09-1873
                                ________________


United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      District of Minnesota.
Ineye Dakoureye Bobmanuel,                *
                                          *      [UNPUBLISHED]
             Appellant.                   *

                                 _______________

                            Submitted: February 11, 2010
                                Filed: March 8, 2010
                                ________________

Before LOKEN, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                            ________________

PER CURIAM.

       In November 2008, Ineye Bobmanuel pled guilty to possessing with intent to
distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii). At
sentencing, the district court1 found that Bobmanuel has two prior felony convictions
for crimes of violence (burglary and attempted burglary), which makes him a career
offender under the sentencing guidelines. See U.S.S.G. §§ 4B1.1(a), 4B1.2(a)(2), (c).


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
Accordingly, the court calculated Bobmanuel’s offense level using the career offender
guideline, U.S.S.G. § 4B1.1(b). The court went on to find that Bobmanuel possessed
a gun, but noted that the firearm enhancement under U.S.S.G. § 2D1.1(b)(1) was
“mooted” by the career offender finding. The court correctly determined that
Bobmanuel’s advisory guidelines range was 262 to 327 months. The court departed
from the guidelines range based on the substantial assistance Bobmanuel provided to
the Government, see U.S.S.G. § 5K1.1(a), and sentenced Bobmanuel to 120 months’
imprisonment, the statutory minimum, see 21 U.S.C. § 841(b)(1)(A).

       On appeal, Bobmanuel initially argued that he is not a career offender because
his prior convictions are for burglary of a commercial building, as opposed to burglary
of a dwelling, and after Begay v. United States, 553 U.S. 137 (2008), burglary of a
commercial building is not a crime of violence.2 This argument is foreclosed by our
decision in United States v. Stymiest, 581 F.3d 759 (8th Cir. 2009). There, we held
that Begay did not undermine our previous decisions holding that generic
burglary—including burglary of a commercial building—is a crime of violence. Id.
at 768-69. To his credit, defense counsel sent a letter to the court before this case was
submitted, acknowledging that Stymiest disposes of the career offender issue.

       Bobmanuel apparently continues to challenge the district court’s finding that
he possessed a gun. But as the district court noted, the firearm enhancement turned
out to be irrelevant, since applying the career offender guideline resulted in a higher

      2
       In fact, one of Bobmanuel’s prior convictions is for attempted burglary of a
commercial building, but that detail does not affect our analysis. See U.S.S.G. §
4B1.2 cmt. n.1 (stating that “crime of violence” under section 4B1.2 “include[s] the
offenses of aiding and abetting, conspiring, and attempting to commit such offenses”);
see also James v. United States, 550 U.S. 192, 203-07 (2007) (finding that attempted
burglary “poses the same kind of risk” as generic burglary for the purpose of applying
the Armed Career Criminal Act, 18 U.S.C. § 924(e), and noting with approval the U.S.
Sentencing Commission’s “similar conclusion with regard to the . . . career offender
enhancement”).

                                          -2-
total offense level. See United States v. LeGrand, 468 F.3d 1077, 1082 (8th Cir.
2006). Because we conclude that the district court properly found that Bobmanuel is
a career offender, the firearm issue is moot.

      For the foregoing reasons, we affirm Bobmanuel’s sentence.
                       _____________________________




                                        -3-